El Juez Asociado Señor Córdova Davila,
emitió la opinión del tribunal.
Manuel Moraza compró una finca urbana de 18,274.33 metros en el barrio, de Santurce, municipalidad de San Juan, en la subasta celebrada por el Colector de Rentas Internas el 29 de febrero, de 1932, en cobro de contribuciones adeudadas sobre dicha finca por Oetaviano J. Herrera. El certificado de compra expedido por el Colector de Rentas Internas expresa *834que la finca se llalla sujeta a un gravamen hipotecario a favor de J. Ochoa & Hno., cuyo gravamen está representado por un pagaré. El 22 de julio de 1933 se presentó para su ins-cripción en el registro de la propiedad el certificado anterior-mente referido. El registrador denegó la inscripción solici-tada basándose en la siguiente nota:
“Denegada la inscripción del presente documento por no hallarse inscrita la finca a que el mismo se refiere, tal como se la describe y determina, a favor de Octaviano J. Herrera, ni de ninguna otra persona; y además porque en el supuesto de que la hipoteca que según el título le afecta a favor de J. Ochoa y Hermano, esté representada por pagaré, no se han publicado los edictos correspondientes, de acuerdo con la ley, notificando de la venta a los ulteriores tenedores del o de los pagarés que representen esa hipoteca. Die esa negativa se ha tomado anotación preventiva por el término' legal de ciento veinte días, al folio 210 del tomo 161 de Santurce Norte, finca nú-mero 6944 y anotación letra A.”
1 Alega el recurrente que el registrador cometió error al denegar la inscripción del certificado de venta, exponiendo como razón no hallarse inscrita la finca a favor de Don Oc-taviano J. Herrera ni de ninguna otra persona, constando como consta de la certificación expedida por el propio regis-trador que los esposos Don Octaviano J. Herrera y Doña Ma-ría Gorbea inscribieron en el Registro de la Propiedad una finca de 47,935.93 metros, de la cual se segregaron dos par-celas, una de 9,271.85 metros que fué inscrita en el Registro de la Propiedad, y otra de 2,002.47 metros que también fué inscrita en el registro, formando ambas parcelas sumadas la finca de 18,274.33 metros que se describe en el certificado de venta de la finca subastada y adjudicada al recurrente.
Opinamos que el registrador estuvo justificado al denegar la inscripción. El hecho de que estas dos parcelas unidas arrojen una cabida igual a la que aparece en el certi-ficado de venta, no quiere decir que necesariamente la finca vendida, esté compuesta de esas dos parcelas. Si esa es la realidad el Colector de Rentas Internas debió haber hecho Constar en. el certificado que la finca rematada se formó por *835agrupación de las dos porciones de terreno. El registrador no puede adivinar, sin datos precisos que lo justifiquen, que dos predios de terreno que aparecen en el registro a nombre de Octaviano J. Herrera, forman, sumando sus respectivas cabidas, la finca que fue objeto del remate y que se describe en el certificado.
En cuanto al segundo motivo aducido por el registrador para negar la inscripción, si realmente la hipoteca está repre-sentada por pagarés, debe acudirse a la publicación por edic-tos, de acuerdo con la jurisprudencia sentada en el caso de Moraza v. El Registrador, ante, pág. 829, resuelto en el día de hoy.

Debe confirmarse la nota recurrida.